Title: From Thomas Jefferson to Thomas Nelson, 16 February 1781
From: Jefferson, Thomas
To: Nelson, Thomas



Sir
Richmond Febry. 16. 1781

I am very anxious to prepare for cooperating with our Allies, and for providing for their support. For the former purpose measures are taking as agreed on this moment in a conference with Baron Steuben. For the latter we suppose York town the most effectual to prepare as an Assylum for their Vessels. Colo. Senf comes down with instructions to point out what may be done there in a short time; the Baron will send Colo. Harrison or some other artillery officer to superintend the execution of what he shall plan; and I must resort to your influence to take such measures as may call in a sufficient number of labourers with their tools to execute the Work. Whatever you do for this purpose shall be approved by us. The County of Gloster alone can probably furnish many hands. Those in the Neck I trust will also be forwarded. I am &c,

T.J.

